Citation Nr: 0530711	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an effective date earlier than August 19, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.	Whether a May 3, 1982 rating decision was clearly and 
unmistakably erroneous in not considering entitlement to 
service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend 



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1960 to January 
1980.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.     

The Board remanded this matter for further development in 
December 2004.  


FINDINGS OF FACT

1.	The RO received the veteran's original claim for service 
connection for PTSD in October 1992.  The RO denied this 
claim in a February 1993 decision; the veteran was properly 
apprised of the adverse decision and his appellate rights and 
he did not appeal.

2.	The veteran's application to reopen his service connection 
claim for PTSD was received by VA on August 19, 1999.  

3.	In a rating decision dated in March 2002, the RO granted 
service connection for PTSD, effective August 19, 1999, the 
date of receipt of the application to reopen the service 
connection claim.

4.	By a rating decision dated on May 3, 1982, the RO granted 
the veteran service connection for musculoskeletal disorders.  
At the time of this decision, there was no evidence of 
psychiatric problems related to service and/or any type of 
expression from the veteran indicating a desire for service 
connection for a psychiatric disability.

5.	The veteran argues that the RO should have, even in the 
absence of a claim, adjudicated a service connection claim 
for an anxiety disorder in the May 3, 1982, rating decision.  

6.	There was no undebatable error of fact or law in the May 
1982 rating decision.

CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than August 19, 
1999, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.	The May 3, 1982, RO decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

The veteran is seeking an earlier effective date for his 
service-connected PTSD.  He is also claiming CUE for a rating 
decision issued in May 1982.  In the interest of clarity, 
Board will initially discuss whether this case has been 
properly developed for appellate purposes.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In doing so, 
the Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  The Board will then address 
the merits of the issues later in the decision.  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

At the outset, the Board notes that the U.S. Court of Appeals 
for Veterans Claims has determined that the VCAA has no 
applicability to cases involving claims of clear and 
unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  By contrast, the VCAA applies to original 
claims for earlier effective dates.  The Board will therefore 
focus its VCAA analysis on the RO's development of the 
veteran's original earlier effective date claim for PTSD, 
filed in March 2002.    

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in May 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
an earlier effective date, and what evidence was necessary to 
substantiate his claim.  The general notification was then 
reiterated in the Statement of the Case dated in May 2003.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in January 2005.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private and VA medical records, as is detailed below.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded VA medical examination conducted by 
medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claim in March 
2002.  The RO adjudicated the claim in May 2002.  Only after 
that rating action was promulgated did the RO, in January 
2005, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2005 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ prior to the final 
transfer of the veteran's case to the Board, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the January 2005 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision and the Statement of the Case.      

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Veteran's Claims
  
As noted, the veteran is seeking an earlier effective date 
for his service-connected PTSD.  He is also claiming CUE for 
a rating decision issued in May 1982.  In the interest of 
clarity, the Board will initially provide factual background 
information pertaining to both claims.  The Board will then 
address separately the merits of the claims, providing 
relevant VA law and regulations, and analyses.
 
A.	Background

Service medical records show that the veteran underwent 
inpatient and outpatient treatment for alcoholism and for an 
anxiety disorder while on active duty.  

In August 1980, the veteran filed service connection claims 
for musculoskeletal disorders.  

In March 1982, the veteran underwent a VA compensation 
examination, and no psychiatric disabilities were indicated. 

In a May 1982 decision, the RO granted various service 
connection claims for musculoskeletal disorders.  It was also 
noted that the veteran had a history of alcohol abuse. The 
veteran did not appeal this decision.  

In October 1992, the veteran filed a service connection claim 
for PTSD.  The record indicates that the veteran did not 
attend a scheduled January 1993 VA compensation examination.  
The RO denied the veteran's claim in a February 1993 rating 
decision.  The veteran did not appeal this decision.  

In August 1999, the veteran again filed a service connection 
claim for PTSD.  In a March 2002 rating decision, the RO 
granted the veteran's claim.  The veteran then, in a March 
2002 statement, made the following two claims:  First, that 
the service-connected PTSD should have an earlier effective 
date back to the date he left service in January 1980.  In 
support, he stated that he had been treated for anxiety 
several times in service, and believed he had filed a claim 
for an anxiety disorder in 1980.  And alternatively, second, 
that if he had not filed a claim for anxiety in 1980, the RO 
erred in not, on its own initiative, addressing entitlement 
to service connection for an anxiety disorder in a May 1982 
rating decision (which addressed musculoskeletal disorders).  
In support, the veteran stated that evidence of his in-
service anxiety problems, detailed in service medical 
records, obligated the RO to consider service connection for 
anxiety.  The RO construed this second claim as a claim for 
CUE.  In a May 2002 rating decision, the RO denied the 
veteran's claims for an earlier effective date and for CUE.  

The veteran submitted into evidence two private medical 
reports.  In the first, dated in February 2002, the examiner 
stated that the veteran currently has a generalized anxiety 
disorder that relates to the anxiety he experienced while in 
service.  Countering VA medical evidence and findings, the 
private examiner ruled out PTSD as a diagnosis.  In a 
November 2002 report, the examiner reiterated the veteran's 
primary diagnosis as chronic anxiety disorder. 

At a May 2003 RO hearing, the veteran testified that he filed 
a claim for service connection in 1982.  He said he did not 
specify that he had anxiety in his application for benefits.  
He also said he received treatment for his problems in the 
1980s, consisting of medication.  He said he was scheduled 
for an examination but was unable to attend due to car 
difficulties.  He indicated that he notified VA of his 
inability to attend the examination. 

In a VA Form I-9 dated in June 2003, the veteran stated that, 
due to his anxiety disorder in the early 1980s, he was unable 
to comprehend what he "needed to do about it."  He claimed 
that VA medical records dating back to the 1980s demonstrate 
that he has had the disorder since service.  

The veteran filed another VA Form I-9 in July 2003.  In a 
statement accompanying the form, the veteran cited findings 
in the private medical report, and stated that he believes 
his PTSD diagnosis from VA is a misdiagnosis.  He argued that 
his primary disorder is an anxiety disorder which relates to 
the anxiety difficulties he experienced while serving on 
active duty.  In this statement, the veteran admitted that, 
though he filed a service connection claim in the early 
1980s, he did not file a claim for a mental disorder because 
he "did not realize that it was a source of many of [his] 
problems."    

In a March 2005 statement, the veteran stated that he missed 
a 1993 VA medical examination appointment, intended to 
examine his PTSD claim, due to automobile difficulty.  He 
claimed that VA personnel treated his predicament unfairly in 
canceling his claim as a result of his absence.  He claimed 
that a member of the VA staff thereby "sabotaged" his 
claim.  He also claimed that he appealed the RO's action in 
"an appeal in 1986 which was too late."  In his statement, 
the veteran also asserted that, around the time of this 
alleged claim, VA was treating him with medications for the 
"s/c conditions."  The veteran closed his statement arguing 
that, under 38 C.F.R. § 3.157, records of this treatment 
warranted an effective date contemporaneous with production 
of the treatment records.          

The veteran appeared before a Board videoconference hearing 
in June 2005.  The veteran stated that he filed a service 
connection claim for an anxiety disorder in the early 1980s, 
and received VA treatment for such a disorder in the early 
1980s.  He also stated that he believed that someone with VA 
removed from his claims file documents evidencing his claim 
and treatment.     

B.	The Veteran's Claim for an Earlier Effective Date 	

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The veteran contends that he is entitled to an effective date 
for service-connected PTSD as of his release from service in 
January 1980.  He argues that the existence of service 
medical records showing anxiety, combined with his possible 
claim for an anxiety disorder in the 1980s, justifies finding 
an earlier effective date.  The Board finds the veteran's 
claim unsupported by the record.  

First, the veteran is not entitled to an effective date as of 
the day after his service discharge as there is no evidence 
of record that he filed a PTSD service connection claim with 
VA within one year of his service discharge.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).  The veteran has argued that 
he filed a claim for service connection for anxiety in the 
early 1980s.  He argues that a VA official or service officer 
essentially prevented him from pursuing VA benefits after he 
was unable to report for a scheduled VA examination due to 
car difficulty.  He asserts that he called in to report his 
inability to attend the examination and was rudely told that 
his case was closed.  He said that he was provided written 
notification that his claim was being cancelled but that such 
notification could no longer be found.  He also indicated 
that he believed this his VA medical records dated in the 
1980s were intentionally destroyed.  The Board notes that 
there is absolutely no evidence corroborating any of the 
veteran's allegations that there was any VA misconduct in how 
his claim was handled.  

It is also noted that the veteran has argued that he did not 
file a claim in the 1980s as his anxiety rendered him 
incapable of filing such a claim.  He essentially argues that 
he should be given an exception to the timely filing 
requirements given his incapacitated state.  It is 
acknowledged that the veteran likely suffered from a 
psychiatric disability in the 1980s; there is no evidence, 
however, showing that the disability was to the extent that 
he was incapable of rational thought or decision-making 
ability and unable to file a claim.  Barrett v. Principi, 363 
F. 3d 1316, 1317 (Fed Cir. 2004).  As there is no medical 
evidence establishing incapacity his argument regarding 
equitable tolling must fail.

In sum, the record is devoid of any evidence showing a claim 
of service connection for PTSD filed within one year of his 
release from active service, or at any time prior to his 
original PTSD claim in October 1992.  An effective date at 
any time in the 1980s is therefore unwarranted.    

Second, an effective date at any time in the 1990s prior to 
August 19, 1999, is also unwarranted.  The veteran did not 
appeal the RO's February 1993 rating decision in which the RO 
denied the veteran's original PTSD service connection claim 
(filed in October 1992).  That decision became final 
therefore.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As such, 
the veteran's August 19, 1999, PTSD service connection claim 
is "a claim reopened after final disallowance[.]"  
Accordingly, August 19, 1999, is the appropriate effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service 
connection for PTSD prior to the October 1992 claim, or 
between that claim and the August 19, 1999 claim.  In doing 
so, the Board has reviewed the veteran's argument that 38 
C.F.R. § 3.157 mandates an effective date contemporaneous 
with documentary evidence showing the existence of a mental 
disorder.  

The Board finds the veteran's construction of this regulation 
overly broad.  In short, 38 C.F.R. § 3.157 addresses informal 
claims based on medical records produced when service 
connection has already been established, or where a formal 
claim has been submitted within a one-year time period of the 
date on the records.  Neither condition exists here - service 
connection had not been established until March 2002; and 
there are no medical records addressing PTSD which are dated 
within one year of the August 19, 1999, formal PTSD claim to 
reopen.  The Board finds 38 C.F.R. § 3.157 inapplicable here 
therefore.  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  In this matter, the date 
of the "claim reopened after final disallowance" is 
controlling - an effective date prior to August 19, 1999 may 
not be assigned here.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.  

C.	Clear and Unmistakable Error

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran claims that the RO committed CUE in its May 1982 
rating decision.  He claims that the RO did so by failing to 
address service connection for an anxiety disorder.  In 
short, the veteran argues that the existence of evidence in 
his service medical records, showing that he had an anxiety 
disorder, obligated the RO to address this issue, even in the 
absence of a specific claim for an anxiety disorder.  The 
Board finds the veteran's reasoning unpersuasive here.   

While the veteran may have had an anxiety disorder in 
service, the mere existence of such cannot be equated to a 
claim.  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  As the veteran conceded in his 
detailed July 2003 statement accompanying his VA Form I-9 
(and despite his later claims to the contrary), he did not 
file a claim for a psychiatric disorder prior to the May 1982 
rating decision.  See Brannon, 12 Vet. App. at 32, 35 (mere 
presence of medical evidence in the record concerning a 
psychiatric condition did not establish an intent on the part 
of the veteran to seek service connection for a  psychiatric 
condition; rather, the veteran is required to assert the 
claim expressly or impliedly).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995)(holding that, while the Board 
must interpret a veteran's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
veteran).

Hence, the veteran has not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the May 
1982 rating decision would have been manifestly different but 
for an error.  Instead, the veteran's arguments amount to a 
disagreement with how the RO weighed the evidence at the time 
of the March 1982 rating decision.  His claim cannot 
therefore be the basis of a valid claim of CUE.  


ORDER

Entitlement to an effective date earlier than August 19, 
1999, for the grant of service connection for PTSD, is 
denied.  

The claim of clear and unmistakable error in a May 1982 
rating decision is dismissed without prejudice.



	                        
____________________________________________
	K.  PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


